519 F.2d 1342
90 L.R.R.M. (BNA) 2941
UNIROYAL, INC., Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 74-2111.
United States Court of Appeals,Sixth Circuit.
June 16, 1975.

Walter Barthold, Harry N. Turk, Arthur, Dry & Kalish, New York City, for petitioner.
Elliott Moore, Deputy Associate Gen. Counsel, N.L.R.B., Charles A. Shaw, N.L.R.B., Washington, D. C., for respondent.
Before PHILLIPS, Chief Judge, and CELEBREZZE and PECK, Circuit Judges.

ORDER

1
There is before the Court for consideration a petition for review and cross-petition for enforcement of an order of the National Labor Relations Board which was issued August 23, 1974, and is reported at 213 NLRB No. 7.  The unfair labor practices occurred at Oxford, Connecticut, where the petitioner maintains and operates the Waterbury-Oxford Airport.  As is not infrequently the case, we are confronted with a situation in which the administrative law judge chose to discredit the testimony of the witnesses for the petitioner and to credit those of the Union, but in the present instance he did not indicate the basis of the credibility determination as being the demeanor of the witnesses, their interest in the subject matter of the litigation, their manner of testifying, or otherwise.  The Board approved and adopted the findings without comment in this regard.  On such a state of the record, petitioner urges that the logic of the testimony should be the controlling factor in determining credibility, and that based thereon the petition should be granted.  However, we conclude that it cannot be said that there is not sufficient testimony in the record to support the findings of fact, Universal Camera Corp. v. N.L.R.B., 340 U.S. 474, 71 S.Ct. 456, 95 L.Ed. 456 (1951).  Accordingly,


2
It is ordered that the order of the Board be and it hereby is enforced.